DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13, 14, 19, 20, 23 and 24 of U.S. Patent No. 11,355,504. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 and 13-20 are anticipated by claims 1-10, 13, 14, 19, 20, 23 and 24 of the patent.
Regarding claim 1: Claim 1 of the patent recites an integrated circuit (IC) device, comprising:
a storage node;
a first transistor, coupled to the storage node;
a second transistor, coupled to the storage node; and
a capacitor, coupled to the storage node, the capacitor comprising a first capacitor electrode, a second capacitor electrode, and a material between the first and second capacitor electrodes,
wherein the material includes hafnium and oxygen doped with one or more of silicon, aluminum, yttrium, gadolinium, germanium, lead, zirconium, titanium, tin, strontium, lanthanum, and niobium.
Regarding claim 2: Claim 2 of the patent recites the IC device according to claim 1, wherein a gate terminal of the first transistor is coupled to a write wordline.
Regarding claim 3: Claim 3 of the patent recites the IC device according to claim 1, wherein one of a source terminal and a drain terminal of the first transistor is coupled to the storage node.
Regarding claim 4: Claim 4 of the patent recites the IC device according to claim 3, wherein another one of the source terminal and the drain terminal of the first transistor is coupled to a write bitline.
Regarding claim 5: Claim 5 of the patent recites the IC device according to claim 1, wherein a gate terminal of the second transistor is coupled to the storage node.
Regarding claim 6: Claim 6 of the patent recites the IC device according to claim 1, wherein one of a source terminal and a drain terminal of the second transistor is coupled to a read bitline.
Regarding claim 7: Claim 7 of the patent recites the IC device according to claim 6, wherein another one of the source terminal and the drain terminal of the second transistor is coupled to a supply voltage or ground.

Regarding claim 8: Claim 8 of the patent recites the IC device according to claim 1, wherein the first capacitor electrode is coupled to a plate-line.
Regarding claim 9: Claim 9 of the patent recites the IC device according to claim 1, wherein the second capacitor electrode is coupled to the storage node.
Regarding claim 10: Claim 10 of the patent recites the IC device according to claim 9, wherein a gate terminal of the second transistor is coupled to the second capacitor electrode via the storage node.
Regarding claim 11: Claim 13 of the patent recites the IC device according to claim 1, wherein at least one of the first transistor and the second transistor is a transistor in which a channel region of the transistor is a portion of a fin and a gate stack of the non-planar transistor at least partially wraps around a part of the fin.
Regarding claim 13: Claim 14 of the patent recites the IC device according to claim 1, wherein the material has a thickness between 0.5 and 15 nanometers.
Regarding claims 14-16: It would have been obvious to one of ordinary skill in the art to use the method of claims 14-16 to manufacture the IC device of claims 1-7 of the patent .
Regarding claim 17: Claim 19 of the patent recites an apparatus, comprising: 
an integrated circuit (IC) die; and 
a further IC element coupled to the IC die (claim 19, line 18), 
wherein the IC die includes a memory device that includes a plurality of memory cells, wherein an individual memory cell of the plurality of memory cells includes: 
a storage node, and 
a capacitor, coupled to the storage node, the capacitor comprising a first capacitor electrode, a second capacitor electrode, and a capacitor insulator between the first and second capacitor electrodes, 
wherein the capacitor insulator includes hafnium and oxygen doped with one or more of silicon, aluminum, yttrium, gadolinium, germanium, lead, zirconium, titanium, tin, strontium, lanthanum, or niobium.
Regarding claim 18: Claim 20 of the patent recites the apparatus according to claim 17, wherein the further IC element is one of an interposer, a circuit board, a flexible board, or a package substrate.
Regarding claim 19: Claim 23 of the patent recites the apparatus according to claim 17, wherein the apparatus is a wearable or handheld device.
Regarding claim 20: Claim 24 of the patent recites the apparatus according to claim 17, wherein the apparatus further includes one or more communication chips and an antenna. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,355,504 in view of Glass (WO 2018/063315).
The only difference between claim 12 and claim 1 of the patent is that one of the first transistor and the second transistor is a transistor in which a channel region of the transistor is a portion of a nanoribbon or a nanowire and a gate stack of the non-planar transistor at least partially wraps around a part of the nanoribbon or the nanowire. However Glass discloses the use of a nanowire (or nanoribbon) transistor that has a gate stack surrounding each nanowire/nanoribbon in the channel region for a memory device (page 1, lines 26-30). It would have been obvious to one of ordinary skill in the art to use a nanowire (or nanoribbon) transistor that has a gate stack surrounding each nanowire/nanoribbon in the channel region in a memory device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Govindarajan (US 2006/0151822).
Regarding claims 17 and 18: Govindarajan discloses an apparatus, comprising: 
an integrated circuit (IC) die (paragraph [0020]); and 
a further IC element (circuit board or substrate (paragraph [0011]) coupled to the IC die, wherein the IC die includes a memory device that includes a plurality of memory cells, wherein an individual memory cell of the plurality of memory cells includes: 
a storage node (Fig. 1b, node between 28 and 20), and 
a capacitor (Fig. 1b, 20), coupled to the storage node, the capacitor comprising a first capacitor electrode, a second capacitor electrode, and a capacitor insulator between the first and second capacitor electrodes, 
wherein the capacitor insulator includes hafnium and oxygen doped with one or more of silicon, aluminum, yttrium, gadolinium, germanium, lead, zirconium, titanium, tin, strontium, lanthanum, or niobium (claims 7, 8 or 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Govindarajan in view of Yeh et al. (US 2013/0295996, hereinafter “Yeh”).
Claims 19 and 20 differ from Govindarajan in reciting that the apparatus is a wearable of handheld device and includes one or more communication chips and an antenna. However, Yeh (Fig. 3) shows a memory module that includes a communication chip NFC 305 and antenna 307 and a memory unit 309 to provide a handheld apparatus (paragraph [0002]). It would have been obvious to one of ordinary skill in the art to use a communication chip and antenna coupled to a memory circuit to provide a handheld device.
Claims 1-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura (US 2012/0113707) in view of Govindarajan.
Regarding claims 1 and 14: Takemura (Fig. 1A and see the 102 rejection in the parent application No. 15/994,227) discloses an IC device and a method comprising:
 a storage node;
a first transistor, coupled to the storage node;
a second transistor, coupled to the storage node; and
a capacitor, coupled to the storage node, the capacitor comprising a first capacitor electrode, a second capacitor electrode, and a material between the first and second capacitor electrodes.
Takemura does not disclose the material includes hafnium and oxygen doped with one or more of silicon, aluminum, yttrium, gadolinium, germanium, lead, zirconium, titanium, tin, strontium, lanthanum, and niobium. However, Govindarajan discloses the capacitor insulator including hafnium and oxygen doped with titanium (claims 7, 8 or 11) to store charge for a memory cell. It would have been obvious to one of ordinary skill in the art to use a capacitor insulator including hafnium and oxygen doped with titanium to store charge in a memory device.
Regarding claims 2-10 and 13-16: See the 102 rejection in the application serial No. 15/994,227 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takemura in view of Govindarajan as applied to claim 1 above, and further in view of Glass (US 2013/00264639).
The only difference between claim 11 and Takemura in view of Govindarajan is that at least one of the first transistor and the second transistor is a non-planar transistor in which a channel material of the non-planar transistor is shaped as a fin extending away from a base and a gate stack of the non-planar transistor wraps around a portion of the fin that is farthest away from the base. However, Glass discloses the use of a non-planar transistor in which a channel material of the non-planar transistor is shaped as a fin extending away from a base and a gate stack of the non-planar transistor wraps around a portion of the fin that is farthest away from the base (paragraphs [0010], lines 17-22 and paragraph [0051], lines 1-7) to provide a nanowire transistor to improve device resistance (paragraph [0016], lines 2-6). It would have been obvious to one of ordinary skill in the art to use anon-planar transistor in which a channel material of the non- planar transistor is shaped as a fin extending away from a base and a gate stack of the non-planar transistor wraps around a portion of the fin that is farthest away from the base to provide a nanowire transistor to improve device resistance.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takemura in view of Govindarajan as applied to claim 1 above, and further in view of Glass.
The only difference between claim 12 and Takemura in view of Govindarajan is that one of the first transistor and the second transistor is a transistor in which a channel region of the transistor is a portion of a nanoribbon or a nanowire and a gate stack of the non-planar transistor at least partially wraps around a part of the nanoribbon or the nanowire. However Glass discloses the use of a nanowire (or nanoribbon) transistor that has a gate stack surrounding each nanowire/nanoribbon in the channel region for a memory device (page 1, lines 26-30). It would have been obvious to one of ordinary skill in the art to use a nanowire (or nanoribbon) transistor that has a gate stack surrounding each nanowire/nanoribbon in the channel region in a memory device.

Claims 1-6, 8-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura (US 9,257,432, hereinafter “Takemura ‘432”) in view of Govindarajan.
Regarding claims 1-6, 8-10 and 14-16: Takemura ‘432 (Fig. 1A and see the 102 rejection in the parent application No. 15/994227) discloses an IC device and a method comprising:
a storage node;
a first transistor, coupled to the storage node;
a second transistor, coupled to the storage node; and
a capacitor, coupled to the storage node, the capacitor comprising a first capacitor electrode, a second capacitor electrode, and a material between the first and second capacitor electrodes.
Takemura does not disclose the material includes hafnium and oxygen doped with one or more of silicon, aluminum, yttrium, gadolinium, germanium, lead, zirconium, titanium, tin, strontium, lanthanum, and niobium. However, Govindarajan discloses the capacitor insulator including hafnium and oxygen doped with titanium (claims 7, 8 or 11) to store charge for a memory cell. It would have been obvious to one of ordinary skill in the art to use a capacitor insulator including hafnium and oxygen doped with titanium to store charge in a memory device.
Regarding claim 13: Takemura discloses the IC device according to claim 1, wherein the material has a thickness between 0.5 and 15 nanometers (column 13, lines 53-57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/           Primary Examiner, Art Unit 2827